Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k), as promulgated under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them a Statement on Schedule 13D (including amendments thereto) with regard to the common stock of 180 Connect Inc. and further agree that this Joint Filing Agreement be included as an Exhibit to such joint filings. In evidence thereof, the undersigned, being duly authorized, hereby execute this Joint Filing Agreement as of September 4, 2007. Dated:September 4, 2007 MAGNETAR FINANCIAL LLC By: Magnetar Capital Partners LP, its Sole Member By: /s/ Alec N. Litowitz Name:Alec N. Litowitz Title: Manager of Supernova Management LLC, the General Partner of Magnetar Capital Partners LP MAGNETAR CAPITAL PARTNERS LP By:/s/ Alec N. Litowitz Name: Alec N. Litowitz Title: Manager of Supernova Management LLC, the General Partner of Magnetar Capital Partners LP SUPERNOVA MANAGEMENT LLC By:/s/ Alec N. Litowitz Name: Alec N. Litowitz Title: Manager /s/ Alec N. Litowitz Alec N. Litowitz
